Citation Nr: 0530224	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  00-03 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, secondary 
to service-connected post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel

INTRODUCTION

The veteran served on active duty from January 1969 to August 
1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the St. Petersburg, Florida, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran testified at a hearing at the RO before the 
undersigned Member of the Board in June 2003.  

The case was remanded by the Board in January 2004.  


FINDING OF FACT

The veteran's hypertension is at least as likely as not 
caused or made worse by the veteran's service-connected PTSD.  


CONCLUSION OF LAW

With resolution of reasonable doubt of the appellant's favor, 
hypertension is proximately due to, the result of, or 
aggravated by a service connected disease or injury.  
38 C.F.R. §§ 3.102, 3.310(a) (2005); Allen v. Brown, 7 Vet. 
App. 439 (1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in March 2001, April 2003, and January 
2004, the RO notified the appellant of the information and 
evidence necessary to substantiate the claim, the information 
and evidence that VA would seek to provide, and the 
information and evidence the appellant was expected to 
provide.  In addition, in January 2004, the RO asked the 
appellant to submit any evidence in his possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claim was 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In view of 
the grant herein, further notice or development is not 
necessary.

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

"When aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection has been granted for PTSD.  The veteran is 
seeking service connection for hypertension, that, he 
believes is related to his service-connected PTSD.  Review of 
the record shows that he was first diagnosed as having PTSD 
on examination by VA in 1987 or 1989.  VA outpatient 
treatment records, dated from 1990 show that he was given 
medication for hypertension in 1990.  In October 1993, on VA 
psychiatric evaluation, his history of hypertension was noted 
among the diagnoses, along with the diagnosis of PTSD.  

In support of his contention the veteran has submitted a 
December 1998 statement from a private physician who 
indicated that she had been treating the veteran for the past 
four years for paroxysmal atrial fibrillation, with a history 
of hypertension.  She stated that she felt that the 
hypertension was mainly due to stress and stressful 
situations.  Statements have been received from three 
separate VA physicians, dated in May and July 2000.  These 
physicians all submit identical opinions that the veteran's 
PTSD at least as likely as not contributed to his 
hypertension.  In addition, the veteran testified at two 
hearings, including one before the undersigned in June 2003.  
On those occasions, the veteran, who is a social worker, 
indicated that he believed that there was a causal 
relationship between his service-connected PTSD and the 
development of his hypertension.  

An examination was conducted by VA in May 2005.  At that 
time, the examiner stated that he reviewed the veteran's 
claims folder and found that the veteran's hypertension was 
first diagnosed and treated around 1992 or 1991.  It was 
noted that the veteran had a history of atrial fibrillation 
and had undergone a pacemaker placement, allowing his heart 
rate to be controlled.  The assessment was essential 
hypertension that, in the examiner's opinion could not be 
related to the PTSD without resort to speculation.  He went 
on to state that the hypertension was diagnosed before the 
PTSD and that it continued with the treatment of the PTSD.  
Both conditions could happen separately, independent of the 
other.  

There are several medical opinions that support the veteran's 
contention that his PTSD either caused or contributed to the 
development of his hypertension.  While the most recent 
medical opinion is to the effect that any comment on the 
establishment of such a relationship would be purely 
speculative, it is noted that this physician relied on a 
faulty history of the veteran's medical disorders.  Further, 
the other opinions are phrased in more specific terms and are 
positive to the appellant.  The record shows that the PTSD 
was diagnosed at least one year prior to the diagnosis of 
hypertension.  Under these circumstances, the board finds 
that the weight of the evidence supports the contention that 
the PTSD caused or contributed to the development of the 
hypertension.  As such, with resolution of reasonable doubt 
in the appellant's favor, secondary service connection is 
established.  


ORDER

Service connection for hypertension, as secondary to service-
connected PTSD, is granted.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


